DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1-8. That is, the prior art fails to teach or suggest, “generating and storing, for every row in the fit score table that specifies a match, a raw score and Has Requirements measure computed using the Item_id and Profile_id of the item with attributes possessed, and the Item_id and Profile_id of the item with attributes needed; generating a table of matched attributes by creating a row for the attribute possessed identified by the attribute id from the side specification entry for the match and from the profile_id of the item with the attributes needed, and for all of its sub-attributes, and with the values from the attributes possessed table for the attribute and for the profile_id of the item with the attributes possessed; generating an attribute match score for each of the matched attributes in the generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; computing a nested raw score corresponding to the parent attribute using the attribute match scores corresponding to the hierarchical sub-attributes, if a 

Claim Objections
Claims 1, 5, 7, 8 objected to because of the following informalities:
"Has Requirements measure" should be "has requirements measure" [Claims 1, 7, 8, lines 42/61/65/66/74/75/77, 74/76/79/88/89/90, 64/68/77/78/79];
"Fit score table" should be "fit score table" [Claims 1, 7, 8, lines 65/67/69/78, 87/80/82/91, 67/69/71/80];
"said requirement measure" should be "said requirement measures" [Claim 5, line 1]
"value present measure" should be "value present measures" [Claim 5, line 2];
"the same" should be "identical to" [Claim 5, line 4].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 recite the limitation "the item profiles" in lines 3, 2. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 
Claims 1, 7, 8 recite the limitation "said rows inserted" or “said inserted rows” in lines 18-19, 26-27, 17-18. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 8 recite the limitation "said attributes needed list" in lines 30/33, 29/33 . There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the Item_id and Profile_id" in lines 43-44, 52-53, 42-43. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the item" in lines 43/44/47/49, 52/53/57/60, 42/43/48/50. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the attribute possessed identified by the attribute id from the side specification entry" in lines 45, 56, 46. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the attributes possessed table" in lines 48, 59, 49. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the matched attributes in the generated matched attribute list" in lines 51, 62, 52. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 recite the limitation "the attribute match scores" in lines 58, 69, 59. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8 
Claims 1, 7, 8 recite the limitation "the generated matched attribute list" in lines 52, 62, 52. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 8 recite the limitation "the matched attribute list" in lines 60, 62. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8  recite the limitation "the importances" in lines 73, 86, 75. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8  recite the limitation "said match score" in lines 77, 90, 79. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8  recite the limitation "said final score" in lines 78, 91, 80. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8  recite the limitation "said degree of match between each of said items" in lines 78, 92, 81. There is insufficient antecedent basis for this limitation in the claims;
Claims 1, 7, 8  recite the limitation "said same row" in lines 66, 79, 69. There is insufficient antecedent basis for this limitation in the claims;
Claim 2 recites the limitation "said side match" in line 1. There is insufficient antecedent basis for this limitation in the claims;
Claim 4 recites the limitation "the proficiency of an item" in line 1. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method employing a multi-directional attribute matching system incorporating a computer system architecture comprising at least one computer server for determining a degree of match between the item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance, said method comprising: receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein said rows inserted into said fit score table retain links to said side list to which said inserted rows correspond to said side specification table; receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id 
The limitations of generating …, for every row in the fit score table that specifies a match, a raw score and Has Requirements measure computed using the Item_id and Profile_id of the item with attributes possessed, and the Item_id and Profile_id of the item with attributes needed; generating an attribute match score for each of the matched attributes in the generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; computing a nested raw score corresponding to the parent attribute using the attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and the other matched attributes are hierarchical sub-attributes of the parent attribute in the matched attribute list; generating an attribute match score and Has Requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said Fit Score table, wherein said Has Requirement measure becomes said Has 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein said rows inserted into said fit score table retain links to said side list to which said inserted rows correspond to said side specification table; receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples 
Claims 2-6 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-6 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 2 recites the additional limitation of wherein said side match is one parent attribute needed, and all of its subrows of one profile id against said attributes possessed from another profile_id. This judicial exception is not integrated into a practical application. That is, the claim additionally recites the mental process of a side match of parent attributes needed and subrows of one profile id against attribute possessed from another profile id. implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claim 3 recites the additional limitations of wherein said attributes possessed and said attributes needed are properties or domains of expertise of items extracted from item profiles in said predefined attribute list. This additional limitation does not integrate the abstract idea into a practical application and merely provides further detail as to the data involved in the data gathering steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Claims 4-6 recite the additional limitations of wherein said value needed measure is a quantized value of the proficiency of an item in satisfying requirements of a need; wherein said requirement measure is a Boolean value associated with an attribute needed representing that said value present measure of said attribute possessed by an item is required to be possessed to some degree where said attribute possessed is the same as said attribute needed; wherein said attribute importance measure is a quantized value representing a degree to which presence of an attribute needed in said attributes possessed list is needed for the computation of the parent attribute needed for an item. This judicial exception is not integrated into a practical application. The additional elements represent further mathematical relationships/calculations. These additional steps are considered abstract ideas (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claims 4-6 recite an abstract idea and are ineligible.


Independent claim 7 recites a multi-directional attribute matching system (MAMS) comprising: at least one computer server for determining a degree of match between the item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor communicatively coupled to the database server via a network, said at least one processor configured to execute computer program instructions defined by modules of said multi-directional attribute matching system, said modules of a side specification list receiving module for receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein said rows inserted into said fit score table retain links to said side list to which said inserted rows correspond to said side specification table; an attributes possessed list receiving module for receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples corresponding to said attributes possessed, and wherein said first tuples comprise value present measures corresponding to said attributes possessed and credibility measures indicating credibility of said value present measures; an attributes needed list 
The limitations of … generating …, for every row in the fit score table that specifies a match, a raw score and Has Requirements measure computed using the Item_id and Profile_id of the item with attributes possessed, and the Item_id and Profile_id of the item with attributes needed; … generating an attribute match score for each of the matched attributes in the generated matched attribute list from a raw score corresponding to each of the matched attributes using the value possessed measures and the credibility measures corresponding to the attributes possessed, and the value needed measures, the attribute importance measures, and the requirement measures associated with the attributes needed; … computing a nested raw score corresponding to the parent attribute using the attribute match scores corresponding to the hierarchical sub-attributes, if a matched attribute is a parent attribute and the other matched attributes are hierarchical sub-attributes of the parent attribute in the matched attribute list; … generating an attribute match score and Has Requirements measure for the parent attribute using the nested raw score and attribute importance measure corresponding to the parent attribute, wherein said score match row identified by said attribute id from side specification entry for said match becomes said raw score in said Fit Score table, wherein said Has Requirement measure becomes said Has Requirement measure in said same row in said Fit Score table identified by said attribute id from said side specification entry for said match, and wherein a match score in said Fit Score table for said corresponding raw score is 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  at least one computer server for determining a degree of match between the item profiles with respective attributes possessed of varying credibility and respective attributes needed of varying importance; at least one database server hosting one or more databases for storing a predefined attribute list, an attributes possessed list, an attributes needed list, and a matched attribute list; at least one processing computer server comprising at least one processor communicatively coupled to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of – …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted 
Independent claim 8 recites a non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor, said computer program codes 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A non-transitory computer readable storage medium having embodied thereon, computer program codes comprising instructions executable by at least one processor, said computer program codes comprising: a first computer program code for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …receiving a side specification list comprising rows that specify one of importance weighted rollup along with subrows of importance weighted rollup and inclusion of a specific attribute score formed by matching attributes needed by an item profile against item possessed from another item profile, wherein said side specification rows are listed as one of parent rows and hierarchical sub-rows of said parent rows in said side specification list, wherein said profiles are represented by abstract place holder names in side specification rows, wherein entries are made in a fit score table corresponding to said parent row from said side specification list and for each of said hierarchical sub-rows of said parent rows using actual profile ids when invoked with id of a parent row in said side specification list, and with tuples that associate profile names to actual profile ids, and wherein said rows inserted into said fit score table retain links to said side list to which said inserted rows correspond to said side specification table; … receiving said attributes possessed list comprising a plurality of attributes possessed, a profile_id, an attribute_id from a predefined attribute list, wherein said attributes possessed are listed as one of parent attributes and hierarchical sub-attributes of said parent attributes in said predefined attribute list, wherein said attributes possessed list comprises said attributes possessed and first tuples 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGovern (US 2008/0027747) discloses the bi-directional matching of employers and employees based on their attributes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169